Case 3:20-cv-00825-MEM-DB Document 1 Filed 05/21/20 Page 1 of 27
. UANTTED STATES DESTEXCY Covel
CoQ MrdeLe DretercT oF PewnsylvAnté

 

Crary KMENES Cw | nto.
Vlank &,
| CompLarny
VO _
USEVEb sTaAlTEsS oF AMERICA Tedheral Vor charm AcT
FILED

SCRANTON
MAY 2 0 2026

 

 

SURESVIC Tre 8 qj Venue

“Wns 1S & cwil achion aubhored by Lee Cederal Tord clans Act
AIUS.C. 8 ZIZ, wnder ou Mori by by 24 C.F, g SUR, Jo. And
& Claw of Negligence vader (FTCA), Pursuant bo 7x UrS-C§ 2671

The untied states DESTercl CourT Gr MEpoLe pDrsTercl of
Femngulvanira , Scranton Oe 1% SOI \ iS aa ce. ppropriate venue vader 24

S.C Seckion 8 1>d3F aad 2% Ui5.6- § 1346S),

cA Af) Reormer panabe at FOL ALL-eaweod

Plan Le \ Caney RISDVES , Pro-se ,
Yhe Lieve of mHNaderk, Plaab& 1S cocrerty
Towashs p _ \ Kelley Brive, Coat Township Pa F7 Bbb

swearcerated @T SCT coal -
Seti SW eeteaia ee cee ae ocr rnc

Ret:

LLB FORS

Case 3:20-cv-00825-MEM-DB: Document 1 -Filed 05/21/20 .Page 2 of 27

1. The court has jurisdiction over the plaintiff's claims of
violation of federal constitutional rights under 28 U.S.C. $1331 and
28 U.S.C. §$1346(b). Aud 24 US.cC g 2672 aad 2H USC HBT, A claim of Mesh genge

#
|

2. The plaintiff, Gary Rhines was incarcerated at FCI Allenwoaod,
P.O. Box 2000, White Deer, PA 17887 during events described in this
complaint.

3. Defendants, Dr. David Ball, contractor is being sued in their
individual Gapacd ty. |

4. Defendant, MD Carvajal, regional Director is being sued in
their individual and official capacities in charge of Regional Appeals,

5. Defendant, Ian Connors, Administrator National Inmate Appeals
is being sued in their individual and official capacities.

6. Defendant Pr. Cullen is being sued in their individual and
official capacities, he is (FCI Allenwood) in house dector.—

7, Defendant, Beth Zalna PA, is being sued in their individual
and official capacities. |

8. Defendant, Mr. Parkin, Health Services Administrator, is
overseer of all PA's in health services is being sued in their
individual and official capacities.

$. Defendant, Former Warden, Captain $. Spaulding was in charge
of all administrative remedys is being sued in their individual and
official capacities. |

FACTS

Plaintiff Gary Rhines has been complaining of back pains and
shoulder problems on or about for two years. My back paine are worse
than the shoulder, so I stopped complaining of the shoulder problems
and kept reporting the more serious problem which is the plaintiff's

back. The plaintiff like to state for the record that the defendant

pg & 30 14 0
 

Case 3:20-cv-00825-MEM-DB Document 1 Filed:05/21/20. Page 3 of 27

has given the plaintiff medical treatment. The plaintiff has followed
all the requirements set out by his PA, Physical Therapist, Orthopedic
surgeon, Warden Captain S. Spaulding, Tan Connors, Administrator
National Inmate Appeals and M.D. Garvajal, regional Director, ia

accordance with program statement 6031.04, Patient Care. The plaintiff's

 

issue is after completing all the requirements by the above medical
professionals, the plaintife went back te sick-call explaining that

the medicine does not step the pain, physical therapy does not step

the pain, exersises for the back does not work, I explained to my PA
Beth Zalno, physical therapist, orthopedic surgeon, Warden Capt.

S. Spaulding, Ian Connors, M.D. Carvajal, HSA MR. Parkin, Dr. Cullen
that all the treatment has failed and I requested an MRI to determine
what is causing the pain. Plaintiff has been denied at all levels

for MRI, and now everytime I report to sick-call PA Zalno says her
hands are tied and she can't do anything for me, that she did ali

she could do and that I was denied an MRI for clinical reasons. PA
Z28lno also had a follow up with in-house De. Cullen and she stata Lf
Dr. Cullen thought that I needed an MRI on my back he would of requested
an MRI. Plaintiff had his yearly follow up with in house Dr. Cullen
and plaintiff complained of his back issue and requested of Dr. Cullen
that he needed.an MRI. Plaintiff brought te the doctor's attention
that an MRI was denied at all levels when requested. Question? Hew
dees the plaintiff receive an MRI when he followed all the requirements
rules and Policy under Patient Care Act, and followed ali rules

by the parties named in this Civil Complaint? Plaintiff Likes to

state that all the medicine, exersises, logs of weight, therapy, etc.

fag TA fas SABRY RULLN 2s
Case 3:20-cv-00825-MEM-DB. Document 1. Filed 05/21/20 Page 4 of 27

has not changed the condition of his back pains, and plaintiff is
The plaintiff has fcllowed all the rules and requirements as ordered,
Plaintiff also was fasting the month of Ramadan for about 29 days
and lossed about 15 to 206 pounds. Plaintiff still has the pains.
Ramadan was from June 14, 2018 to July 12, 2018. |

Medical Dept. is continuing to make plaintiff receive and do
‘treatment that is not solving his back pain.

 

 

 

 

Rete LLBVGB! yg Vogt Val Tay GARY BULLN io
secbaisdiraenin,

 

iden is enter made

Ret:

TLRYOR. yg Aol WA Ce

Case 3:20-cv-00825-MEM-DB. Document 1° Filed 05/21/20. Page 5 of 27

(1)

(2)

(3)

(4)

my,
is
“Sania

(6)

(7)

(8)

(9)

(10) -

(11)

(12)

MEDICAL TIME LINE

On July 29, 2016, I reported to Sick Call and complained of

neck and back pains. I was submitted to see an orthopedic surgeon.
On August. 23, 2016, I was seen by orthopedic surgeon and I and

I stressed my back and neck problems. I was given pain medication
and the doctor wrote his report for me ‘to: fellow.

On September 16, 2016, I requested for an MRI about my shoulders,

neck and back where I eonplaiies about pain in these areas,

about pain in the neck, shoulders: ‘and back,
On January 5, 2017 I complained to PA Zalno- about neck, back

and shoulder peins.

On January 9, 2017 I reported my neck, back and shoulder pains
to AHSA in the Dining Hall. :

On January 23, 2017 PA visit, I reported neck, shoulders and

and back pains.

On March 29, 2017 I reported to Sick Call and complained about
neck, back and shoulder pains. |

On April 18, 2017 1 went to see orthopedic surgeon and compleined
neck, back and shoulder pains.

On May 1, 2017 I reported to Sick Call and complained of neck,
back and shoulder pains. ,

On July 10, 2017 I reported to Sick Call and complained of back
pains.

On September 28, 2017 I complained about back problems and pein
on the same day. A specialty procedure was submitted for an

MRI by Beth Zalno (PA). It was disapproved on 10/5/17.

x

ve OGARY RILDN ae
 

 

 

Case 3:20-cv-00825-MEM-DB. Document.1. Filed.05/21/20 Page 6 of 27

(13)

(14)

(15)

(16)

(17)
(18)

(19)

(20)

(21)

On October 17, 2017 1 receieved a visit from the therapist and
received exercises.on paper to carry out.
I saw the therapist on November 8, 2017 and an MRI was ordered

for back pains.
On December 12, 2017 I report te Sick Call and request MRI

for back pains.
On December 15, 2017 I report to Sick Call and complain of

back pains.«

On January 25, 2018 I sign up for Sick Call and report about

my back pains. :

on March 1, 2018 I sign up for Sick Call and complain of back
pains.

On March 6, 2018 I was seen by in house doctor and I complained
of back issues and asked him can he check-why my MRI was

denied. He said he will look into it. I have never heard anything
from him on this matter till this day. |

On 6-24-18 around 12pm, to 12: 20pm, a chair in edeveation Dept.
“broke while I was aitting on it and I fell and hurt my back.
School teacher Mr. McMullen sent plaintiff to medical and the
pharmasicist | » gave plaintiff streching excersises,
I asked hin should i see the PA, he said no its just sone
tightnes from falling. Also, teacher McMullen was a witness

to my fall.

Report to sick-call on 7-20-18, seen by PA Zalno, plaintiff
requested an MRI, Ms. Zalno stated she is not putting in anather

request for MRI and she had a fellow up meeting with in-house
Dr. Cullen and he stated to her he does not see that plaintife

reads an MRT;

7 SABN BULLY 25

 

 

 
 

Rede

LLEFIRS EY Lt ot

Case 3:20-cv-00825-MEM-DB Document 1. Filed 05/21/20 Page 7 of 27

DENIAL OF BUE PROCESS

1. On 10-10-18 plaintiff submitted informal resolution request
about back pains and requested MRI on 10-11-18. Counselor Segraves
returned with the response from my BP-8 and my MRI was denied.
Also the recommendations from Dr. Ball's was for MRI so that he can
af I nead a spinal doctor.

2- On 10-12-18 plaintiff submitted administration remedy about
back pains and requested an MRI on 10-20-17. Captain S. Spaulding
former Warden agreed with the finding and answeres from BP-8 and
denied my BP-9,

3. On 1026-17 plaintiff submitted to Regional Administrative
remedy appeal, plaintiff complained and requested an MRI so there
can be a determination as to where the pain in his back. On December
6, 2017 Regional Director M.D. Carvajal denied appeal.

&, On 12-15-2017 plaintiff submitted to Central Office an
Administrative remedy appeal, requesting an MRI for his back. on
é-Z-18 Lan Connors, Administrative National Inmate appeals, denied

the request. Above, plaintiff excersised all administrative procedures.

DENIAL OF MEDICAL CARE

Plaintiff likes to make clear that Medical has treated plaintiff
ence the plaintiff followed all the requirements, and orders of
wedical etaff and personel named in this Civil matter, Plaintiff
made it clear on mane dates and times when he reported to sick-call

to his FA, orthopedic surgeon, AHSA Parkin, therapist and to ali

 

14 far GARY RRINES
Case 3:20-cv-00825-MEM-DB. Document.1° Filed 05/21/20 Page 8 of 27

parties at the Aduinistrative remedy levels, BP-8, BP-9, BP-20,

and BP-11, that the treatment is not working. On September 28, 2017
ob. T complained about back problems and pain on the same day, 2 specialty
procedurte was submitted for an MRI bt Beth Zaino (PA). It was
disapproved on 10-5+17. On 7-20-18 I reported to sick call requesting
of PA:dZalono to re-submitt the specialty procedure for an MRI. She
said she will not and her hands are tied and she did all she |

could do on her Level. Medical Dept, is continuing to make plaintif¢ receive and

| do treatment that is not solving his back pain.
EXHAUSTION OF ADMINISTRATIVE REMEDIES

 

The plaintiff has exhausted his administrative remedies with

respect to all claims and all defendants, by filing BP-8, BP-9,

 

Br-10, BP-11. Yederal TorT claim AcT (Ftea) | 2% WS.0 § 2672
elegahed by 29.6.6. $593.30 | Admins Sbya b.

—

Lope Che py 6
CRT. per. 201g — ©4320 | a

3.08. Ex! 4 Attached to <i Plara +
CLAIMS FOR RELIEF ;

 

The action of all defendants in this civil mater who denied
plaintiff MRI after he brought to their attention that the current
treatment is not working, constitutes deliberate indifference to
plaintif€ serious medical needs in violation of the Eighth Amendment
to the United States Constitution and defendants were négligent
for intentional actions of prison offciiais; injuries caused by
unintentional (negligent)actions or omissions by prison official.

Staff€ actions also violate 28 U.8.c. §1346(b)

|
Rah: VLSEC8G eg Tho af U4 er GARY RIILNIS

 
Case 3:20-cv-00825-MEM-DB. Document 1. Filed 05/21/20 Page 9 of 27

, : RELIEF REQUESTED

 

WHEREFORE, plaintiff requests that the court grant the following
relief:

A. Issue a declaratory judgement stating that:

i. The delay or denial of plaintiff's medical care by defendnts
Beth Zalno, Thomas Cullen, Dr. Ball, AHSA Parkin, Ian Connors,
M.D. Carvajal, Capt. S. Spaulding, vielatyed the plaintiff's rights
under the Eighth Amendment to.the United States Constitution and

negligence under FICA.

 

 

2. Defendant's Cullen, Ball, Ian Connors, Carvajal, Spaulding

of medical care of a prisoner violated the plaintiff's rights under

 

the Eighth Amendment te the United States Constitution and consti-
tuted negligence under FTCA.

3. Defendants Spaulding, M.D. Carvajal, Conners, denial of
plaintiff's administrative remedies violated the Plaintiff's rights
under the Due Process clause of the Fourteenth Amendment to the
United States Constitution.

4. Defendants Cullen, Ball, Ian Connors, Carvajal, Spaulding,
Zalno, Parkins. actions in failing to provide adequate medical care
for the plaintiff violated and continues to violate the plaintiff's
rights under the Eighth Amendment te the United States Constitution.

B. Issue an injunction ardering defendants Cullen, Ball, Conners,

Carvajal, Warden , Zalno, or their agents to :

 

Reis. DIAVU8. pg Le eh TA Toe GARY RILNES
 

Rell:

LULA EOR! Lg Lio Gl 14. o5

Case 3:20-cv-00825-MEM-DB Document 1 Filed 05/21/20 Page 10 of 27°

1. Immediately arrange for the plaintiff ta reeieve an BRI on
his back by a qualified physician.

2. Immediately arrange for the plaintiff's need for a back
specialist, order a follow up medical treatment-te be evaluated by
medical practitioner with exvertise in the treatment and restoration
and function of back pains. and; |

3. Carry out without delav the treatment directed by such
medical practitioners.

C. Tssues an injuction ordering defendants named in civil
complaint to:

1. Order defendants to order Post surgery MRI for plaintiff
if plaintiff ever recieves surgery on his back.

D. Award compensatory damages in the following amounts:

1. $100.000 jointly and severally against defendants Cullen,
Dr. Ball, Zalno, Parkin for the physical and emotional iniuries
sustained as a result of the plaintiff's delay and denial of adequate
medical care.

2. $10.000 jointly and severally against defendants Spaulding,
of Liberty and amenity, and emotional injury cesulting from their
denial of duer process in connection with the plaintiff's
administrative remedies proceedings,

3. $50,000 jointly and severally against defendants Zalno,

Dr, Ball, Dr. cullen, Parkin for the phvsical and emotional injury
resulting from their failure to provide adrauate medical care to the
plaintiff.

E. Award punitive damages in the following amounts:

Tov GARY BNR

 
pa gece ainda eee tenn

1 Rept acrenin alia demnageepenso SE :

Ral: LLBVOR! yg 14 ah U4 Tae

Case 3:20-cv-00825-MEM-DB Document 1 Filed 05/21/20 Page 11 of 27

 

1, $20.000 each against defendants. Dr. Cullen, Dr. Ball, Zalno,
Parkin.

2. $30.000 each against defendants Spaulding, M.D. Carvajal,
Connors.

F. Grant such other relief as it may appear that the plaintife.

is entitled.

Dated : 5} 14[ 22  Reespecthoily Submitted
Ae Phy —

Crary Bhines DEb737

fro -se
SE coul Taos

| Kelle, Drive
Coa} Torarsha p Pa iz $bb

TK Wave cead Ye Torenoino, Co riplaat and herear, verify
Haak Ye MatkerS alleged there are true, except asto matters
a\ieged on iaLormration aad belief, aad aS bg hose | T belive ther7
+o Ie eve. corh lf waber pearalty o£ persery dat the Poregerny

\S Aroe aad correc.

|. _ ACH Coul Taw
ha Le . 8 [13] ze L ketLléecy Drive.
coul Towash P fa. 7Bbt

GAR BONIS

 

OE Rpewaded a memantine
Case 3:20-cv-00825-MEM-DB Document 1 Filed 05/21/20 Page 12 of 27

. 4 ot

_ CERTIFICATE OF SERVICE

L Gary Rhines | - , hereby certify that [have served a tme
and correct copy of the foregoing: Yo pedergf Tor T ls poy de. f—
Coomplaat _—
pur suak FT CA.
. . : Gos _f “A ‘
Which is deemed filed at the time it was delivered to prison authorities for forwarding to
the court, Houston vs. Lack, 101 L.Ed.2d 245 (1988), upon the court and partiesto.
- litigation and/or his/her attorney(s) of record, by placing same in a sealed, postage
prepaid envelope addressed to: - *
mo -  clayk of ' coud S
235 N. Washuaten AU AL
— 8Chantor fla i esol °

and deposited same in the United States Postal Mail atthe United States Penitentiary,

Signed onthis [£5 ~ day of_ ‘7s y _ 292¥ aa

Respectfully Submitted

 
Case 3:20-cv-00825-MEM-DB Document 1. Filed 05/21/20 Page 13 of 27

Llib +s A

Federal’ TorT clam Act

| jel eyehed > 24 GBR: & 593,30
Case 3:20-cv-00825-MEM-DB. Document 1. Filed 05/21/20. Page.14,0f 27 y. so «6: were awe
: |

i

U.S. Departinent of Justice

Federal Bureau of Prisons

   

Northeast Regional Office

 

LON Custom Hinise
dnd & Cheinut Streets - 7° Flaar
Philadelphia: PA P9106

June 19, 2018

Gary. Rhines, Reg. No. LO496-067
FCT AbLlenwood

PLO. Box 2000

Allenwood, PA. 17887

Re: Administrative Claim Received June 10, 2019
Claim No, TRY-~NER-2019-04826

Dear Mr. Bhines:

This will acknowledge receipt of your administrative claim LOL
an a.leged loss of personal property or personal injury suffered at
FCT Allenwood.

Under the provisions of the appliceble federal suatutes, we have
Six months from the date of receipt to review, consider, and

adjudicate your claim.

All correspondence regarding this claim should be addressed to
Federal Bureau of Prisons, Northeast Regional Office, Room Ol, U.S.
Custom House, 2nd & Chestnut Street, Philadelphia, Pennsylvania
19106. Lf the circumstances surrounding this claim change in any
fashion, you should contact this office immediately. Also, should
your address change, you should contact this office in writing
accordingly.

Sincerely,

re .
Darrin Howard
Regional. Counsel
 

 

Case. 3:20-cv-00825-MEM-DB.. Document 1. Filed 05/21/20 .. Page.15.0f 27 ., ..

% BA SBOLETT

fe ed > oe <i

 

 

 

 

 

 

 

 

    

     

 

 

 

 

 

 

    

CLAIM FOR DAMAGE, J INSTRUCTIONS: | Pieuse read carefully the Instructions on the Et APPROVED
Br ILO ats Ae Aare reverse side and supply inladnation requested of both gids nf this ae,
INJURY, Off DEATH | tor, Gea addtional shoe's! dneceesay Seo reveres side for 1105-0008
. ee Sc seemienal nevantions, ee |
io Submit To Appropriate Federal: Agency: 2. Name, Address of tisimant ane clamart’s Personas: miptenenietive, it
dh gaeh pe we oA i . 5 of any. (Soe instructions oh reverse, (Member, Street, Gily, Sisie-and Zip
worth ers ¢- Sleeat Directoy re a Cate} CARS Rhite CB (049-06
Fadarel Bury of firsea? : A 7 ?
ws custetShouse | and td chest sf pee eS
oe 2th £jeee™ Po 80 x eee
A 1a6 freer ot beer fe 12887
EMPL [4 DATE OF BIRTH | 5. MARITAL STATUS | 6. DATE ce iDEN, Z 7 TIME (AM. OR PMS
umuraey wCviian | pe Jpo faz | Stag 7 daly 29 pieoke | stAa~y

 

facts ging iicumatantes attending the damage, injury, ar death, Uentlying perscns end propery Involad. the

, Besis of Clatn (Stale tr etal the: 3
|; Wee sddilional pages ¥ necessary.

piste sf occurrence Bod the cause

Ler a1legraa erediee shi ached a

 

4 as @5 ¢ awe f Beg hts €z beg
t a eglejen My fe Se pet fredees? weed f
Bee cue ape at. e 4 wt wad? ty cootprcte wut Aeche eet coal velo

 

; 4: } acd | thee s } . :. : wad Grautd Begred
a Thgghs! S80 NSC Become adttes wes disreyeccted od sexe Ahh thaoaease
a PROPERTY Damas eet PUGS

 

 

ARE AND ADDRESS OF OWNER, 0 OTHER THAN CLAIMANT umber, Stivet City, State, era Zp Code)

wif

 

- BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY aay bE NepeeaeD
(See ineactions on reverie ene.) "

it

 

10. PERGONAL INJURVAVRONGEUL DEATH

 

STATE ae ANE: EXTENT OF EACH INJURY: OR CAUSE OF DEATH, WHICH FORMS THE BASIE OF THE GLAM. IF OTHER THAN CLAIMANT, STATE NAME OF
INJURED PERBON O98 DECEDENT. , ;
yretle is su fering back) pts Ler gut fwd 7,
“four iA jee 7 #t 9 havt cee Lyrvin : sper ; usorkout i of worht Bate

 

fA. WITHESSES

 

 

 

 

 

 

NAME . de AGORESS geumbor, Street, City, Stata, and 2p Goda)
wag dsa ‘ spay tray Tae faanul $ Fer Wileaajact
FA baws ya) ae! YB oX 2ge0
Lane teebin(atisy ) Sten While Deer fee 12967.
+2. (See inslrustions on reverse.) AMOUNT OF CCAIM dn callers}
126. PROPERTY DAMAGE | 125, PERSONAL INJURY 2c. WRONGFUL DEATH | sed. vera (Paiture te cpgety may coves

I, ; tortultune of your righ 4
al A A%o0- ono wf pm oo & 9O: g9O

LCESTIEY THAT THE AMOUNT OF CLAIM COVERS ONLY RAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGHEE YO ACCEPT Sain AsacuiNy iN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM

 

 

 

 

 

  

 

 

Ba, SIGNATURE OF CLAIMANT [Seg inetruclions an rove side} 480 Phone: number of periun signing form 14. DATE: OF SIGNATURE
oy Viner of rhe Lis
Y CIVIL PENALTY FOR PRECENTINE CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAM OR MAKING FALSE STATEMENTS

The ChnemaAnti¢ liable to the United Sister Gavemmant for the ivi? panelty of nei! ese than Fina, imprisonment, of both. {Bee 18.8.0. 287, 1007)
38,000 end net mare this 340,000, plus 3 ilines thy amount of gamneges gustaindd

 

 

 

by thie Goverment (Sae 31 U.S.C. 3729.)

eee

 

 

    

weGe ~ "HSN FSa8-TD-S3e408 STANGAND FORM 59
PRESCRIBED BY DEPT. OF zusTICE
BCR 142
f 25 -
i “SONS

yet on AnaGE

JUN 16 2019

NERO-PHILADEL PHA

ag

 

 

 
Case 3:20-cv-00825-MEM-DB Document1 Filed 05/21/20 Page 16 of 27

U.S. Department of Justice

Federal Bureau of Prisons

 

Northeast Regional Office
Via Certified and Return Receipt Mail
ULS. Custom House-7th Floor

2nd & Chestine Streets
Philadelphia, PA 19106

December 9, 2019

Mr. Gary Rhines, DE6737
SCI Coal Township

1 Kelley Drive

Coal Township, PA 17866

RE: Administrative Claim No. TRT~NER-2019-04820
Dear Mr. Khines:

Your Administrative Claim No. TRI-NER-2019-04820, properly
received on June 10, 2019, has been considered for settlement as.
provided by the Federal Tort Claims Act (FTCA), 28 U.S.C. §
2672, under authority delegated to me by 28 C.F.R. § 543.30.
Damages are sought in the amount of $800,000.00, for a personal
injury claim. Specifically, you allege since July 29, 2016, FCI
Allenwood staff have not provided you with adequate medical care
from your back pain. You state you have not received a magnetic
resonance imaging (MRI).

An investigation, including a review of your medical
records, reflects you were housed at FCI Allenwood from April
11, 2013, through July 24, 2019. During that time, you were
evaluated in Health Services on many occasions. Your pain
management needs were addressed with an orthopedic treatment
plan, physical therapy, weight loss management, and pain
medications. There is no evidence you experienced a compensable
injury as the result of negligence on the part of a Bureau of
Prisons employee. Accordingly, your claim is denied.

If you are dissatisfied with this decision, you may bring
an action against the United States in an appropriate United
States District Court within six (6) months of the date of this
letter.

Sincerely,

D bsnl
Darrin Howard
Regional Counsel

ce: Catricia L. Howard, Warden, FCI Allenwood

 

 

 

 

 
Case 3:20-cv-00825-MEM-DB Document 1 Filed 05/21/20. Page 17 of 27

Clb b VS

Adrwis trative Perady Pre cedure.

RPK - BP-% =~ BP-10 - BP-1
Case.3:20-cv-00825-MEM-DB Document1 Filed 05/21/20 Page 18of27

Federal Correctional institution
Allenwood, Pennsylvania
ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES
INFORMAL RESOLUTION FORM

NOTE TOINMATE: You are advised that prior to receiving and filing a Request for Administrative Remedy

Form BP-9 [BP-229(13)], you must ordinarily attempt to informally resolve your complaint through your

Correctional Counselor. Briefly state ONE complaint below and list what efforts you have made to resolve
" your complaint informally and state the names of staff contacted.

Issued By: FS - (Initials of Correctional Counselor)
Date Issued To the Inmate: LOLI FH

 

INMATE'S COMMENTS: __ - .
Complaint: geet con plana of bath faa
aa oroblen§ On of _hovt Td : wely bert fo “sce Z Seen 0A ll
sperts ! ré strictiod = Seed bleced e-7 Para etedieracg Theraly exerises Ler
ie Sack Acs bee 2 eiwing tO pte. : i 407 suber Hed bf f Pa Bal. Lore
mM2Or aad ode Corimitee _ad- AMS prised Dente pry (mM 2L abr Be//
—thovt 3 of y werk § a4 regvesed' asd GIT sy ‘bp cen forwerd fhe aor.
Mati oa do. sna lf  cpccid iol ihe P4 uit! aot submitk > #, Delay sett,
Me Oud viet is iz Belew ig fredf ea f— _ rd

 

 

 

 

2. Efforts youhave made to resolve: __besy 79 34k cord
eA G/2¢/ 43 ef ff ¢/26¢ fro :
7 7 rn a

 

 

 

 

| J aad
3. Names of staff you contacted:__ 7a Zalno ZL AAN uy ad bl 007

Date Returned to Correctional Counselor: LE’ CODY om
Kaw Phir LOU 6-067 LO/ (of 77>

Inmate's Signdiyre Reg. Number — Date
CORRECTIONAL COUNSELOR'S COMMENTS:

1. Efforts made to informally resolve and staff contacted:

 

 

 

 

Date BP-9 Issued:

 

Unit Manager (Date)

Distribution: If complaint is NOT informally resolved - Forward original attached to BP-9 Form to the
Executive Assistant.

 
Case 3:20-cv-00825-MEM-DB Document1 Filed 05/21/20 Page 19 of 27

‘ Rhines, Gary
Reg. No. 10496-067
Page 1

 

ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES
INFORMAL RESOLUTION RESPONSE

This is in response to your Informal Resolution.

Per your Physician Assistan (PA)t, your EMG test was denied given you have not taken the basic steps of
weight loss to address your back pain concerns. Additionally, your x-ray of your lumbar Spine after you
raised concerns of having back pain for over two years was completed on January 11, 2017, which resulted
in typical findings for a 44 year old aged male. This report along with Dr. Ball's recommendations were
reviewed by your PA and the physician and there is insufficient medical support to pursue an MRI at this
time.

MRI tests require a high threshold of medical justification in order to be approved at the regional level.
Simply put, you do not have that medical justification at this time. You are encourage to discuss a weight
loss program with your PA and we can re-evaluate this decision after the weight loss occurs.

 

 

T. Segraves, Counselor . Date
,» Case 3:20-cv-00825-MEM-DB~ Document’ l “Filed 05/21/20" Page 20 0f 27 jie ig
[ble

o

oe
- 65: EPARTMENT OF JUSTICE : REQUEST FOR ADMINISTRATIVE REMEDY , Z'.

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

From: Ku INES Cary 164 9%- OF 24 FO , AlLesiwood

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- INMATE REQUEST “7}4 7 $

. - 1S Ga A eal Lrard bE & OOD CO. vee
For appeal 18 tnrtile R ir 7, Reseq

| | Hiaes S fequest a MERE For back pad = bee,
comPlainay of thes problems 2X yerrs , The Medlice/ 1< false

Fe portray 04 ry W erah LssveS on 3/2¢/t6 Lf wes 25735 ¥/a/e

260 245 4 /
) °” Of s fiz 272 255, ea If 23 ‘7 273,09 Wr of 17 Z25¢ 255) 0%

41, ifr7 ? g .
f GO TLS } vf Uf 24/17 pey.g AtvE adely, eseel dhe wwe rghd gssues

o4 . j[ 2317 _ ws S 27% tha a dref fo 2 5% $y tc fIF harp /4 pad

Thee, oA predics Restricted 30 my weg l «8 gery de se up end Dow,

M4 weyht st ey. beeasse ef dictiay, Medical “15 Deagiacy ae Lyrther decaf meet
40 Dehermaine where the pila is contray fort on ety BECK Request ee tp OF we

back LO f 4? / F £ 2 ues ft - sefiod CAA, i

- a AG PD. gs fesehptia-s x ~ Pp 2

eC ae Te deterennit ed the 2417715. CO CHA SIGRATEREOF REQUESPER LV"
: f —_— —

Part B- RESPONSE

 

on “ = \ ‘ i
ee roo r ~ N,
Yorn ene pert 4 ’
“-. ™, Se a Ke . \ { a \ S| o\
St 7 von NG Med A KS
en,

 

Yoo d mir tcc
21 PAA

If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calenglar

WARDEN OR REGIONAL DIRECTOR

the date of this response.

SECOND COPY: RETURN TO INMATE CASE NUMBER: 2 ts x >

    
   

CASE NUMBER:
Part C- RECEIPT
Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE @&) , RECIPIENT'S SIGNATURE (STAFF MEMBER) BP-229(13)

ADDIE 1089
Case 3:20-cv-00825-MEM-DB Document1 Filed 05/21/20 Page 21 of 27

Rhines, Gary
Reg. No. 10496-067
~~ Appeal No. 918256-F1

 

Part B - Response

This is in response to your request for administrative remedy
received October 13, 2017, wherein you allege medical is denying you
further treatment. As relief, you request to be provided with an
MRI to further investigate a cause for your lower back pain.

A thorough review of your medical file was completed on

October 17, 2017. Per your Physician Assistant (PA), your EMG test
was denied given you have not taken the basic steps of weight loss
to address your back pain concerns. Additionally, the x-ray of your
lumbar spine was completed on January 11, 2017, which resulted in
typical findings for a 44-year old male. Your PA and the physician
reviewed this report, along with the orthopedic surgeon’s
recommendations, and there is insufficient medical support to pursue

an MRI at this time.

MRI tests require a high threshold of medical justification in order
to be approved at the regional level. You do not have that medical
justification at this time. You are encouraged to discuss a weight
loss program with your PA. We can re-evaluate this decision after
the weight loss occurs. Although you may have lost some weight, it
has been very sporadic with ups and downs.

Accordingly, this response to your request for administrative remedy
is for informational purposes only. If you are not satisfied with
this response, you may appeal to the Regional Director within 20

calendar days pfi.this response.

   

 

CAPT S. spabi fing, warden Date / / ”
i
Case 3:20-cv-00825-MEM-DB Document1 Filed 05/21/20 Page 22 of 27 GZ

US. Aepartment of Justice, Regional Administrative Remedy Appeal { p°

t

 
 
 

Federal Bureau of f Prisons

Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP- P-209(1 3) including any attachments must be submitted
with this appeal.

eHime CARY (OYUN -O6T_ = 24 Alle siood Fer

LAST NAME, FIRST, MIDDLE INITIAL . REG. HO. é UNIT + jNST. ee

Wedicah care. Mbp a 7 man Apped trod bP? , the Dea /
of MY Medicg resve. has ack sees faves tes Gfted. I revel $7

MAE becavil L péen haviad hick K pias for a yerrs DL I 5d
6) Lereat bales Ma welsh t we ¢ Lefer oft My BEF Tw

From:

   

64] (1/23/07 273 165 04 Hef 7. L drof “y w ais Hf fo 259

6s % I less ‘s pouads up ye dole ony wetS4t CS 44 Lehweeg

2-S& E55 fo 26z LSS because ox Medico / Resterchiod Ther
hang Pata OA Utne back when pet wer shh Lecq up or cows. =, regves®

aq “RI 40 determine uhere the aea 1S Coming €por7.
eof(2e/c7 Should aok be ed a Oo an Dhimte.
DATE hecavse © aa 2 See J

Part B - RESPONSE

 

S5ue.S __SIGNATURE OF REQUESTHR)

 

ee nenaner A RE RUE RACTSLS TEM LT ena

” Received
DEC 4 4 2017

FCI Akenwood |
: Associate Waraen's Office }
"DATE REGIONAL DIRECTOR
If dissatisfied with this response. you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office wis bin 30 calendar :
days of the date of this response. > | 4
ORIGINAL: RETURN TO INMATE CASE NUMBER:

Part C - RECEIPT

 

 

 

   

 

CASE NUMBER:

 

Return to:

 

LAST NAME, FIRST. MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE LA SIGNATURE, RECIPIENT OF REGIONAL APPEAL
BP-230(13)
+ wos Case 3:20-cv-008254MEM:DB Document 1 Filed 05/21/20 Page 23 of 27

RHINES, Gary

Reg. No. 10496-067
Appeal No. 918256-R1
Page One

 

Part B - Response

se of the Warden at FCI Allenwood and contend
appropriate medical treatment for chronic back
pain. You claim you have lost weight as recommended, but you are
still having pain. You request a Magnetic Resonance Imaging (MRI)

scan to diagnose your condition.

You appeal the respon
you are not receiving

A review of your appeal reveals the Warden adequately addressed your
concerns in his response. According to your Bureau Electronic
Medical Record (BEMR), you were evaluated by an Orthopedic surgeon
on August 23, 2017. Your lumbar x-rays were reviewed, which revealed
negative findings, and your physical examination revealed tenderness
on your right side. An electromyography (EMG) and MRI scan were
recommended; however, they were subsequently denied. Based on your
medical assessments and Body Mass Index (BMI), conservative measures
were recommended, including physical therapy and weight loss. On
October 17, 2017, and November 8, 2017, you were evaluated by the
Physical Therapist for chronic back pain. Therapy was unsuccessful,
and an MRI scan was submitted for further evaluation. Your
consultation is currently pending approval. You will be notified
once a decision has been made. According to your medical record, you
are being evaluated and treated in accordance with Program Statement
6031.04, Patient Care. Accordingly, your appeal is denied.

If you are dissatisfied with this response, you may appeal to the
General Counsel, Federal Bureau of Prisons. Your appeal must be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, N.W.,

Washington, D.C. 20534, within 30 calendar days of the date of this

response.

oe

 

Date: December 6, 2017 WD: CARVAJA\
Regional Director

 

i

5
}

i

Received |
DEC 4 4 2017

FCI Allenwood
Associate Warden's Office

 

 
Case 3:20-cv-00825-MEM-DB
U.S. Department of Justice Docu TE tral OR OR AmanAStratie’ Reneay Appeal
Federal Bureau of Prisons
EERE: TE. ah © Eee Sap: En eee ee TIER RID ESSE OR

        

Type or use ball— joint pen. If attachments are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach-
ments must be submitted with this appeal.

 

From: RH A€3s Cary f g yy Gs ~O67 2/t- Fes Al lea ufo df
LAST NAME, FIRST, MIDDLE INFTIAL REG. NO. UNIT INSTITUTION

 

 

Part A-REASON FOR APPEAL This ;S 4 apped/ from~g BP-10 0f Dec 14, Ber7
4 <f ‘a +h S G af sg & — . .
ct " ‘ pre (s Dw \ mn sef by My P-A , Phoysle4 / Therepis
O fetho ped’ Selqeoq ail Trettmrear was ae i
P d vA Successful i

| 4 Co-7Suld et
for Mri ws Deareo’ 04 12/1/4

- 7. i Contiave fo Sutter Cree
back Pag, AF der Follow ig all Hus fules under PregraT Stetenseat
031.0%, Patiedat cate poles Ll stil haviag baelt Paras the

only Haiag nos Ahab cara help delermtead he pret is 4 FUEL,
Request For He coatert] office to Approved 4 MEL 50 i+ cat help

 

 

deter-terd why D's haviey back Paras, Din te
(2- 1G 20r7 Do
DATE SIGNATURE GF REQUESTER

 

Part B—RESPONSE

 

DEC 26 20

Adminlotrative Reedy Santion
Federal Brvearat Grienns

 

 

 

DATE GENERAL COUNSEL

ORIGINAL: RETURN TO INMATE CASE NUMBER: WIPEC of

eens on enn ane ce Mae A A HO A ces GOD ee ecm Gees mae SNE CHEN — ee ae
er _ cod omen ee ee eS ne a Me

Part C—RECEIPT

CASE NUMBER:

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT: |

 

 

DATE SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL BP~231(13)
JSP LVN APRIL 1982
Case 3:20-cv-00825-MEM-DB Document1 Filed 05/21/20 Page 25 of 27

Administrative Remedy No. 918256-Al
Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal wherein you allege all treatment regimens have been
unsuccessful, yet you still were denied a consult for an MRI.
You contend you continue to suffer from back pain after
completing all the recommedations made by the guidelines of
Program Statement 6031.04, Patient Care. For relief, you
request an MRI to determine the cause of the pain.

We have reviewed documentation relevant to your appeal and,
based on our findings, concur with the manner in which the
Warden and Regional Director responded to your concerns at the
time of your Request for Administrative Remedy and subsequent
appeal. Our succeeding review reveals the consult submitted for
an MRI was disapproved with recommedations to continue
symptomatic treatment. Therefore, at this time, your clinician
has found insufficient diagnostic data to make a clinical
determination of the need for a MRI.

You should be aware Program Statement 6031.04, provides that the
Clinical Director is under no obligation to follow consultant
recommendations. If a specific intervention is not pursued,
Health Services staff will provide continual monitoring and on-
going treatment for your condition as necessary. If you are
having issues, you need to request sick call for your
complaints. Your primary care team will continue to make
recommendations as needed. As recommendations are made, a
course of treatment will be determined. Given this, we shall
defer diagnostic testing and treatment interventions to the
Health Services staff at the local level.

Based on this information, there is no evidence to substantiate
your claim of being denied appropriate medical care.

The record reflects you have received medical care and treatment
in accordance with evidence based standard of care and within
the scope of services of the Federal Bureau of Prisons. You are
encouraged to comply with proposed medical treatment so Health
Services can continue to provide essential care and to contact
medical personnel through routine sick call procedures should
your condition change.

Considering the foregoing, your appeal is denied.

q \ru\ \4 | “Oy C

Date Ian Connors, Administrator

National Inmate Appeals
Case 3:20-cv-00825-MEM-DB Document1 Filed 05/21/20 Page 26 of 27

_ Dear, Clerk 6 e courts. ; Sh 5 [ee

| Exclosed iS @ Co ef Ake Fedeest TorT clare
e

At EE wish fa File, Cam you plese sad me « copy
0 F the Complant ard exhibits and aides Enclosed.

These ducueredtS ae. My OFt oy nal aad. nay oly
i Than k wos

Penh ‘nas an “Rives Oo > vA

cle 7, feadia | a Sedaral

tar hes Gade civ | Action | | Kellen, Deve

UNO. Bildrev-lb43 af Townsley (2 R
- Henorable (Mannie ) ee va
Case 3 2 O- Cv-0082 2-MEM-DB. .-Doc ument AL e Fil e d.05/ 24. 20 ~ P age 2

brary Warnes E
Cay Cal Ton
te oe
Coal Township fa

 
  
  
  

 

 

 

 

 

 

 
